Name: Commission Regulation (EC) No 588/2000 of 17 March 2000 fixing the minimum selling price for skimmed-milk powder for the 5th individual invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 2799/1999
 Type: Regulation
 Subject Matter: prices;  agricultural activity;  trade policy;  processed agricultural produce;  cooperation policy
 Date Published: nan

 Important legal notice|32000R0588Commission Regulation (EC) No 588/2000 of 17 March 2000 fixing the minimum selling price for skimmed-milk powder for the 5th individual invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 2799/1999 Official Journal L 071 , 18/03/2000 P. 0003 - 0003COMMISSION REGULATION (EC) No 588/2000of 17 March 2000fixing the minimum selling price for skimmed-milk powder for the 5th individual invitation to tender issued under the standing invitation to tender referred to in Regulation (EC) No 2799/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products [1], and in particular Article 10 thereof,Whereas:(1) Pursuant to Article 26 of Commission Regulation (EC) No 2799/1999 of 17 December 1999 laying down detailed rules for applying Council Regulation (EC) No 1255/1999 as regards the grant of aid for skimmed milk and skimmed-milk powder intended for animal feed and the sale of such skimmed-milk powder [2], as last amended by Regulation (EC) No 438/2000 [3], intervention agencies have put up for sale by standing invitation to tender certain quantities of skimmed-milk powder held by them.(2) According to Article 30 of the said Regulation, in the light of the tenders received in response to each individual invitation to tender a minimum selling price shall be fixed or a decision shall be taken to make no award; whereas the amount of the processing security shall also be fixed taking account of the difference between the market price of skimmed-milk powder and the minimum selling price.(3) In the light of the tenders received, the minimum selling price should be fixed at the level specified below and the processing security determined accordingly.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products,HAS ADOPTED THIS REGULATION:Article 1For the 5th individual invitation to tender pursuant to Regulation (EC) No 2799/1999, in respect of which the time limit for the submission of tenders expired on 14 march 2000, the minimum selling price and the processing security are fixed as follows: minimum selling price:Germany: | EUR 207,52/100 kg, |other Member States: | EUR 203,52/100 kg, |  processing security: | EUR 40,00/100 kg. |Article 2This Regulation shall enter into force on 18 March 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 March 2000.For the CommissionFranz FISCHLERMember of the Commission[1] OJ L 160, 26.6.1999, p. 48.[2] OJ L 340, 31.12.1999, p. 3.[3] OJ L 54, 26.2.2000, p. 24.--------------------------------------------------